                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


DONNA KASSMAN, SPARKLE
PATTERSON, JEANETTE POTTER,                  Civ. No. 11-cv-3743 (LGS)
ASHWINI VASUDEVA, TINA BUTLER,
CHERYL CHARITY, HEATHER
INMAN, NANCY JONES AND CAROL
MURRAY, et al.,


                 Plaintiffs,

v.

KPMG LLP,

                 Defendant.



                                  X X X X X X X X ORDER
                                  [PROPOSED]

PURSUANT TO STIPULATION DKT. NO. 984 (THE “STIPULATION”), IT IS SO
ORDERED THAT THE ACTIONS AND THE CLAIMS OF ALL NAMED PLAINTIFFS AND
OF ALL FORMER OPT-IN PLAINTIFFS (AS DEFINED IN THE STIPULATION), EXCEPT
ANNE MACEDONIO AND SHARDAE TARKINGTON, ARE DISMISSED WITH
PREJUDICE, EACH PARTY TO BEAR ITS OWN ATTORNEYS’ FEES AND COSTS:

By June 4, 2021, Defendant shall serve a copy of this Order on Plaintiffs Anne Macedonio and
Shardae Tarkington, and by June 11, 2021, Defendant, in consultation with Ms. Macedonio and
Ms. Tarkington, shall file a letter proposing next steps.

So Ordered.

Dated this ____        June                     __________________________________
           2nd day of __________, 2021
                                             THE HONORABLE LORNA G. SCHOFIELD




                                             4
